 WINKEL MOTORS, INC.Winkel Motors,Inc.andInternational Association ofMachinists and AerospaceWorkers, AFL-CIO,Local Lodge No.801; and Teamsters,Chauffeurs,Warehousemen and Helpers,Local Union No. 533,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 20-CA-5265September 25, 1969DECISION AND ORDERB,.CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn June 30, 1969, Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscase to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case. and hereby adopts theTrialExaminer'sfindings'conclusions.andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent,WinkelMotors, Inc.,Reno, Nevada. its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.627DECISION OF THETRIALEXAMINERSTATEMFNT OF lHb CASEHERMAN MARX, Trial Examiner The complaint allegesthatanemployer,WinkelMotors, Inc. (herein theRespondent or Company), has violated Section 8(a)(1)and (3) of the National Labor Relations Act' (herein theAct) by discharging an employee, Homer Davis. becauseof his membershipin. oractivities on behalf of, two labororgani/ations (hereintheMachinistsUnion and theTeamsters Union and. collectively, the Unions).'TheRespondent has tiled an answer denying thecommission of the unfair labor practices imputed to it inthe complaint.'Pursuant to notice duly served by the Board's GeneralCounsel upon the Respondent and Charging Parties, ahearing on the issues was held before me. as dulydesignated Trial Examiner, in Reno, Nevada. on May 13and 14, 1969. The General Counsel and the Respondentappeared through respective counsel, and all parties wereafforded a full opportunity to adduce evidence, examineand cross-examine witnesses and submit oral argumentand briefsUpon the entire record, from my observation of thedemeanor of the witnesses, and having read andconsidered the briefs filed with me since the close of thehearing, I make the following findings of fact'FiNDi\GS OF FACT1.NATURE OF TIIERFSPONDENT'S BUSINESS: JURISDICTIONOF rHE BOARDThe Company is a Nevada corporation: maintains itsprincipal place of business in Reno, Nevada, where it isengaged in the business of selling new and usedautomobiles and trucks at retail: and is, and has been atallmaterial times, an employer within the meaning ofSection 2(2) of the Act.During the year preceding the issuance of thecomplaint, theCompany's income from retail salesexceeded the sum of $500,000. In the course and conductof its business operations during the said year, itpurchasedgoods valued in excess of $50,000 fromsuppliers in other states, who shipped such goods directlyto the Company in Nevada from locations outside thatstate.By reason of such purchases and receipt of suchshipments, the Company is, and has been at all timesmaterial to the issues, engaged in interstate commerce,and operations affecting such commerce, within themeaning of Section 2(6) and (7) of the Act Accordingly,the National Labor Relations Board has jurisdiction overthe subject matter of this proceeding.IITHE LABORORGANILATIONS INVOLVEDThe Respondent's exceptions,inlargepart,aredirected to thecredibilityfindingsmade by the Trial Examiner.ItistheBoard'sestablished policy not to overrule a Trial Examiners resolutions as tocredibility unless, as is not the case here,a clear preponderance of all therelevant evidence convinces us that they are incorrectStandard Drv WallProducts, Inc,91NLRB 544, enfd. 188F 2d 362 (C A 3) Nor do we findmerit in the Respondent'scontention that because the Trial ExamineruniformlycreditedtheGeneralCounsel'switnessesandgenerallydiscredited theRespondent'switnesses,hiscredibilityresolutionsareerroneous or attended by bias or prejudiceN L R B v PittsburghSteamshipCo . 337 U S 656Accordingly, we find no basis for disturbingthe Trial Examiner's credibility findings in this caseEach of the Unions admits employees to membership:'29USC151, et seq'The full name of the Machinists Union is International Association ofMachinists and Aerospace Workers, AFL-CIO, Local Lodge No 801, andthat of the Teamsters Union is Teamsters. Chauffeurs, Warehousemen andHelpers, Local UnionNo 533,International Brotherhood of teamsters,Chauffeurs,Warehousemen and Helpers of America'The complaint was issued on February 28, 1969, and is based upon acharge filed by the Unions on October 25, 1968, and an amendmentthereof filed on June 6, 1969 Copies of the charge,the amendmentthereof, and the complaint have been duly served upon the Respondent178 NLRBNo.98 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists'lor the purpose of collective bargaining on behalf ofemployeeswithemployersconcerningtermsandconditions of employment;and is,and has been at allmaterial times, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementTheCompany employs approximately 30 persons,excluding sales personnel, and its facilities include aservice department for the repair and maintenance of newand used cars. Department personnel include general andspecializedmechanics. These work under the supervisionof a departmental manager who is vested with authority tohire and discharge employees, and is subject, in turn, tosupervision by the Company's corporate secretary andtreasurer, Robert Winkel.Homer Davis entered the Company's employ as a"generalmechanic" on January 19, 1968, and worked inthat capacity until his employment was terminated onOctober 21, 1968.° His duties consisted, in the main, ofthe repair and maintenance of automobile engines, rearend assemblies, and transmissions. He was paid by the jobon a "flat rate" or "piece work" basis, but wasguaranteed payment for a minimum of 31 hours eachworkweek at a prescribed hourly rate. The servicedepartmentmanager throughout his employment wasElvinL.Swim, who isno longer intheCompany'semploy.'InJuly1968,6Davisbegan to advocate unionrepresentation in individual and group discussions withemployees of the Company and other Reno automobiledealers, and discussed the procedure for organizing themwith an officer of the Machinists Union, who gave Davissome "authorization cards" which, when executed, signifythe signatories' support of union representation. Davisgave some of the cards to others in the Company'semploy for solicitation of signatures of employees of theCompany and other automobile dealers, with the resultthat about 14 cards were executed. Davis turned themover to the Machinists Union.He met on subsequent occasions in July and Augustwith various functionaries of the organization and wasinstrumental in arranging a meeting toward the end of thelattermonth,attendedbyrepresentativesoftheMachinistsUnion, an official of the Teamsters Union,and most of the mechanics in the employ of the Companyand another Reno automobile dealer. The subject wasorganization of automobile mechanics in the Reno area.The meeting was followed by another on September 11,and thereafterbybiweeklymeetings,attendedbyrepresentatives of the Unions and mechanics employed byautomobiledealersinthearea,and centering onorganization of such employees. Davis attended each ofthemeetings,andwithanotherof the Company'smechanics, Jack Stafford, volunteered at the meeting ofSeptember 11 to serve on a two-man committee todisseminateorganizationalinformationamong the'Davis had a prior employment with the Company,towhich laterreference will be made.'By force of his authority to direct employees,and to hire and dischargethem,Swim was a supervisor within the meaning of Sec2(11) of the Actat all material times during his managerial tenure.Needless to say, RobertWinkel has also had that statutory status at all times material here'Unless otherwise stated,all dates material here occurrred in 1968employees in their shop, and functioned in that capacitythereafter. Similar committees served the same purpose inthe other automobile shops in the area.B. The DischargeThere was no work available for Davis on the afternoonof Friday, October 18, and shortly after lunch, he askedSwim for permission to take the afternoon off. Swim gavehis consent, telling Davis during the course of discussionthat he had an assignment for Davis for the followingMonday to overhaul a transmission. Davis left shortlyafter 1 p.m., as the Company's records (R. Exh 2) attest.He was regularly paid each Friday for the workweekending the day before, but he did not draw his paycheckbefore he left because of his early departure.Either that same day or the next-more likely the latter,according to Robert Winkel - a letter from the Unions,datedOctober 17, 1968, addressed to "Chet" (Chester)Winkel, Robert's brother and president of the Company,was delivered to its premises and came to Robert Winkel'sattention.' The letter, in substance, stated that the Unionsrepresented a majority of the Company's employees inspecified categories; offered to prove the majority status;and requested a meeting with ChesterWinkel for"contract negotiations" at a specified time on Tuesday,Ocotber 22, or, if not convenient to him, on another dateto be suggested by him.Davis reported for work shortly before his regularlyscheduled starting time on Monday, October 21, but as hewas getting ready for duty, Swim summoned him to hisoffice, and stated that he would "have to let (Davis) go"because he had "to cut down in personnel." Davisremonstrated that he was senior to some other employees,but Swim replied that he had "been all through thisSaturday and this is the way I have to do it." Davis wasthen given his terminal pay in the form of two checks, onefor the workweek that had ended on the precedingThursday, and the other for his partial workday onFriday; and he left the premises.' With his termination,the Company's force of mechanics was reduced to 12.''Mail addressed to the Companyat its businesspremises is usuallydeliveredto its postofficebox and pickedup there each weekday andSaturday by Chester Winkel.Statingthat he was "not altogether sure"about the matter, Robert Winkel intimatedthatChester picked up theUnion's letter atthe post office and broughtit tothe Company's office onSaturday,October 19. Whetherthat was doneon that or the previous daydoes not materiallyaffect theultimate results in this proceeding.'I do not believetestimonyby Swim that he informed Davis of his layoff"just beforequitting time(4:30 p.m)on Friday,October 18," or, as Swimput it elsewhere, at about4:15 or 4 30 on"Friday evening". For one thing,testimonyby Davis to the effect thathe was giventhe afternoon off bySwim on Fridayand left shortlyafterIp.m. is corroborated by theRespondent's time records (R. Exh.2) which show thatDavis left at 1 10p m For another matter, Swim admitted at one pointthat he hasno "realindependent recollection" thathe laidoffDavis on "Fridayevening",testifying that "it wouldprobably havebeen on a Friday evening"because"we generally terminate people" thenMoreover, the Respondent does not,in terms at least, contradictDavis'testimonythathe was given the twoterminalpaycheckson Monday.The findings as toDavis' conversationswith Swimon Fridayand Monday are based on Davis' testimony,which Icredit'Accordingto an exhibitoffered bythe Respondent(R. Exh. 4), its forceof mechanicswas furtherreduced and stood at 11 inNovember andDecember 1968, but an attachment to the exhibit indicates that 12mechanicsof variousclassificationswere in the Respondent'semploythroughoutbothmonths, and that a thirteenth (La Pointe)was employedfromNovember29 toDecember 6 In any case,even if one assumes thatthe Respondent decided on an economicforce reduction in October, andthat the force fell to 1Isome time after Davis' termination,the question ofthe motivation for the choice of Davis, rather than another,still remains. WVINKEL MOTORS, INC.The Company has not reemployed him, although,according to Swim, he told Davis at the time of the layoffnotification that "if business picks up,'' it would reemployhim.The General Counsel, maintaining that the managementwas aware that Davis was a union activist, and stressingthe timing of the purported layoff in relation to theCompany's receipt of the Union's claim of representationand bargaining request, asserts that Davis was dischargedfor union activity.The Respondent, on the other hand, asserting in itsbrief that there is no evidence that the management was"aware" of any union activity by Davis, and disclaimingany antiunionmotivation for his termination, contendsthat he was laid off because of a seasonal decline inservice department business, and that he was selected forlayoff by Swim because the decline coincided with theintroduction of the new car models for 1969, and most ofthemechanical work required was of a "predelivery" orotherwise "light" nature on new cars, and not, as Swimput it, Davis' "cup of tea." since he was a "a heavy duty .and medium man": and because of "problems" withDavis (to which reference will be made later.)Thereis nodispute that the Company's income from itsservice department underwent a seasonal decline in the fallof 1968 and the succeeding winter months,'° and thatDavis' termination coincided, with the start of the new carseason, but, even if one assumes that the Respondentdecided on a force reduction of one mechanic in Octoberfor economic reasons, it is quite another matter to acceptthe Respondent's proffered reasons for choosing Davis.As a preliminary matter, it may be useful to clarify theGeneral Counsel's burden. If the Respondent's claim thatthe record does not establish that it was "aware" ofDavis' union activitymeans that the General Counselmust prove that the Company had first hand knowledge ofsuch activity, it misconceives the burden. It is enough if heproves that the Respondent believed that Davis hadengaged in union or other activity protected by Section 7of the Act, and discriminated against him because of suchbelief."Moreover, if itsmotivationwas unlawful, itmatters not whether the Respondent discharged him, or,having need for a reduction in lorce for economic reasons,served its unlawful motivation by designating him forlayoff to fill the need. For reasons to be stated later, I amconvinced that the purported layoff was a discharge, andshall thus refer to Davis' termination below.There are ample indications in the record that theCompany had information prior to Davis' discharge thathe had engaged in organizational activity. Both Swim andRobertWinkel admittedly became aware as earl- as thesummer of 1968 that efforts were under way to organizethe Company's service department employees. Its "bodyshop manager," Lavern Harper, who, although supervisingonly four employees, and subordinate to Swim, hadauthority to hire and discharge employees," repeatedlydiscussed unionization with Davis; and, according to hisown testimony, "had heard rumors" that Davis had been"signing people up for the "union." Moreover, as Davistestified,without contradiction, Harper asked him in Julywhether he would become a union business agent "afterwe got the union", and Davis replied that that was'116,252 in August; $13,065 in September; $12,344 m October, $11,261inNovember,$10,220 in January 1969,and $9,387 in February 1969."See, for example,ContinentalNut Company,91NLRB 1058, 1100,Ridge ToolCompany. 102 NLRB 512629"likely."" The very tenor of Harper's question indicatesthathe regardedDavis as an active proponent ofunionization of the service department employees.Harper. to be sure,was a minorsupervisor (he is nowservice department manager, having succeeded Swim inthat post), but managerial knowledge or belief that Daviswas aunion activist did not stop with him. Swim wasevasive about the matter, testifying. in equivocal vein, thathe did "not directly" know the identity of those with amajor role in organizing the Company's shop; and that hedid"not definitely" know that Davis "was a primeorganizer or..amember of the (shop)organizingcommittee."Moreover, I think it implausible that Swim,ashe testified,"had heard" that Davis had been`'organizing or trying to organize" employees of anotherReno automobile dealer (Scott Motors), but, as he claims,had never heard "a rumor" that Davis had tried to do thesame in the Company's service department. More to thepoint. this disclaimer is directly at odds with testimony byHarper that he told Swim that he "had heard (that Davis)was organizing union in the [Company's] shop."Swim, as previously indicated, evinced a dispostion toevade or fence with pertinent inquiry into his knowledgeof Davis' union activity, but in addition, as will presentlyappear, there is much amiss with his testimony on othermaterialmatters, notably his proffered justification forDavis' termination. I do not credit Swim's claim to theeffect that he had no information that Davis had engagedinorganizational activity among the Company's serviceshop employees, but find, instead, that he knew orbelievedprior toDavis' termination thatDavis hadengaged in such activity. In the light of that conclusion,and of substantial evidence, to be described later, pointingto an unlawful motivation for the discharge, I am unableto accord any weight to self-serving denials by Chesterand Robert Winkel that they had any knowledge thatDavishad engaged in any effort to organize theemployeesThe timing of the dismissal does much to illuminate itsmotivation. It is an important fact that the layoffnotification came on Davis' very next workday after theCompany's receipt of the Unions' claim of representationand bargaining request; and that the Company fails toexplain why Davis was informed of the purported layoffonMonday morning instead of the preceding Friday,which, according to Swim himself, is the day "when wegenerallyterminatepeople."Insteadofarationalexplanation,what one findsisan untenableclaim bySwim that he laid off Davis about 4.15 or 4:30 p in., "justbefore quitting time," on "Friday evening"-- a contentionwhich is refuted by one of the Respondent's own exhibits(R. Exh. 2), based on its time records. which show thatDavis "left early," at 1 10 p in.. on Friday; and testimonybyRobertWinkel that he is "not sure" whether Daviswas discharged on "Friday afternoon or . . . Mondaymorning " This professed uncertainty has the earmarks ofequivocation in view of evidence that Swim receivedinstructions for the layoff on Saturday; and of the factthatWinkel himself directed the preparation of theexhibit, which was offered to prove that Davis was absent,tardy or "left early" on specified dates.Moreover, Chester Winkel, although a witness, tells uslittleabout the layoff decision beyonda claimthat the"As body shop manager, Harper was a supervisor within the meaning ofSec 2(11) of the Act"Harper does not deny that he put the question to Davis, stating merelythat he does not "recall"whether he did so 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagementdecided on a force reduction in October, andthat Swim was the'one who chose Davis; and RobertWinkel's testimony is markedly deficient on the subject ofthe date of the decision and his role in it. At one point,Robert testified thatatameetingattended by himself,Chester, Swim and the "partsmanager" onOctober 15 or16, "it was just on my recommendation" that Davis waschosen for layoff, and that he "assumed that the servicemanager(Swim) concurred in that because we did not getinan argument."This would indicate that Swim's rolewasmerepassiveacceptanceofRobert's"recommendation", but it is not quite in harmony withlater testimony byWinkel that it was "basically theservicemanager"whomade the decision afterconsultationwith the Winkel brothers, nor with Swim'sclaimthat it was he who made it, nor with Chester'stestimony that Swim made it; and is manifestly at oddswith the undisputed evidence that when Davis protestedhis selection for a force reduction to Swim on Mondaybecause he was senior to other employees, Swim repliedthat he had "been all through this Saturday and this is theway I have to do this", thus clearly indicating that he wasactingupon instructions given to him on Saturday,October 19, by one or the other, or both, of his superiors,theWinkel brothers.To cap the matter, Swim told Davis before the latter'searly departure on Friday that a transmission overhaul jobwas expected on Monday, and that Davis was to do thework, and it is clear from that and Swim's remarks onMonday that the decision to terminate Davis was made onthe previous Saturday.There is good reason to conclude, moreover, that itcame after the arrival of the Union's letter. RobertWinkel was noticeably vague and tentative on the questionof the date when the letter came to his attention. Askedwhen he first saw it, he testified, "Well, I am notaltogether sure whether l personally- and yet it's onlyassuming-in my mind that it was Saturdaymorninginstead of Fridaymorning."Then, he gave testimony,much of it volunteered, that he and his brother "have aspecificroutine,"thathisbrother"doesn'tworkSaturday", and that "I can recall him somewhat being inslippersbringingin the mail. He stops off with the mailand well- that there isn't anything that we can do about ittoday" (that is, Saturday, according to the sense of thetestimony).ChesterWinkel, itmay be noted, did nottouch on the subject in his testimony although it is he, soRobertWinkel asserts,who "daily" picks up theCompany's mail at the post office. And I formed theimpression from Robert Winkel's demeanor and the textof his testimony that he was equivocating on the subject,as onmuch else, including the timing of the decision toterminateDavis, his role in it, and the date of thetermination.In sum, taking into account the Respondent'sfailuretoexplain the unusual timing of the layoffnotification, the absence of any dependable testimonyfrom it as to the date of receipt of the bargaining demand-amatter peculiarlywithin its knowledge, the lack ofcandor by Swim and Robert Winkel as to the date andorigin of the discharge decision, and of the date of thedischarge itself,and Swim's intimation onMondaymorning to the effect that he had been instructed bysuperior authority in the management on Saturday toeffect the layoff, I am convinced, and find, that thedecisionwas made by themanagementon Saturday, atsome point after the receipt of the Unions' bargainingdemand either on that day or the day before.The unexplained timing of the layoff notification inrelation to the receipt of the letter, against the backgroundof Davis' organizational activities, points persuasively to acausal link between the letter and Davis' termination, andthat conclusion becomes inescapable upon consideration oftheRespondent'sprofferedjustificationforDavis'dismissal.The Respondent did not follow seniority of service inchoosing Davis for the alleged economic force reduction,as is evident from the fact that Davis was senior to atleast one general mechanic, Cockerham,'° and significantlyenough, the alleged justification for choosing Davis ratherthanCockerhamcomesapartuponexamination.According to Robert Winkel at one point, Davis waschosen "basically because of .. . (his) absences." But ifSwim is to be believed, it was he who made the choice,and the reasons he gives, as a witness for the Respondent,provide an instructive guide to an assessment both of hiscredibility and that of Robert Winkel.Davis had worked for the Company in a previousperiod, and according to both Swim and Robert Winkel,the latter, shortly after Davis reentered the Company'semploy in January 1968, told Swim that Davis had had a"problem" of "alcoholism." Swim testified, too, that bothWinkel brothers often complained to him that he did notkeep his work area clean, that he frequently voiced similarcomplaints to Davis, and that the latter "was off quite abit," and frequently tardy.Following his references to these "problems," Swimwas asked on direct examination to give his reasons forchoosing Davis for force reduction, and, in reply, he saidnothing about such "problems," stating, in substance, thatDavis was not qualified to do the work primarily requiredin the shop with the advent of the new car season It wasonly after he was asked a leading and suggestive questionwhether the "problems that you had encountered with Mr.Davis" entered into his choice that he gave any indicationthat they were factors, answering, "Somewhat, yes,"without giving any elaboration, or removing the possibilityof an impression, resulting from the prior references toalcoholism, that it was among the "problems" that led tothe layoff choice.IfSwim is telling the truth, it is evident that hisprimary reason for choosing Davis was the type of workrequired for the new car season, and this is a substantialdeparture from RobertWinkel's claim that the basicreason was Davis' absenteeism. But more to the issue, Ido not believe the reasons given by either. What there ison the subject of alcoholism is that Winkel allegedly toldSwim at the inception of Davis' employment, some 10months before his termination, that Davis had had adrinking "problem," and there is not a scintilla ofevidence that Davis took even so much as one alcoholicdrink during the period of his employment (or for thatmatter prior thereto, apart from the testimony of Winkeland Swim that the former told the latter many monthsbefore the discharge thatDavishadhad such a"problem").TheRespondentknowsbestwhy itintroduced the references to alcoholism into the record,and it will suffice for present purposes to say that the subjectof! alcoholism had no connection with Davis' discharge."Daviswas also seniortofourothermechanicsofvaryingclassifications,identified(RExh4)asLilly,Tankersley,Walton(classified as a general mechanicand for "light service"), and Griswold Isee no need to canvassthe types of work they respectively performed, forthe end resulton the discrimination issue is thesame whether or not Daviswas capable of performing such work WINKEL MOTORS,INC.631The charge of absenteeism, which the Respondentdivides into three categories (early departures, tardiness,and "missed" days) has earmarks of exaggeration andafterthought.Themanagementnevervoicedanycomplaint toDavis that he was undependable orexcessively absent;' S and so far as appears. the claim isgiven expression for the first time in this proceeding. Thisof itself renders the claim suspect, but any doubt aboutthe matter is dissipated upon examination of details of thecontentionThus, although Davis concededly "left early" some 36times in the 10 months of his employment, it is a fact thathe did so each time with Swim's permission, as the latteradmitted. There is no evidence that Davis had any workto perform on any of these occasions, and especially in theabsence of such evidence, it escapes one how one can faultDavis, who was compensated on a piece work basis, forleaving early with his supervisor's permission. The brittleand feeble quality of the claim is perhaps best exemplifiedby the fact that it includes Davis' early departure onFriday, October 18. with Swim's consent, because he hadno work to do that afternoonAs for the tardiness claim, although it is true thatDavis' timecards show that he punched in after 8 a.m., theusual reporting time, some 30 times, the contention losesitsforce in the light of other facts The majority of thelate punches were only 10 mintes past 8 a.m.. but passingthat,thesedo not necessarily reflect late arrivals.Although mechanics are paid by the job, they maintain arecord of the time they spend on it on a job card(presumably, for such purposes as customer charges), and,as Davis testified, without dispute, they customarily punchtheir timecards and their job cards together at the time ofassignment of a project at or after their arrival in themorning, with the result that if a mechanic has no jobpending at the time of his arrival and must wait forassignment. as is the case on occasion, his timecard willreflect a late starting time, notwithstanding a punctualearlier arrival. In short, the evidence does not establishthat Davis was excessively tardy, and, particularly bearinginmind that the management never mentioned the matterto him during his employment, I am persuaded that it hasseized upon the record of late punches, after the fact ofDavis' termination, to give color to its claim of lawfuljustificationThe claim that an excessive number of "missed" dayswasafactorinDavisterminationissimilarlyunpersuasiveThe Respondent asserts that there were 37of these, but 5 are not established, the Respondent restingitsposition regarding the 5' on its inability to locatetimecards for Davis for such days among its records. (Itdoes not appear that it endeavored to establish therelevant facts from any job records.) The claim that Daviswas absent on the 5 days amounts to a guess. Of theremaining 32 days, Davis was absent because of afractured arm for a period of 25 days, ending about 3months before his termination, and of the 7 days thatremain, only 3 occurred in the 3-month period.That the Respondent should journey a substantialdistance into Davis' employment history to make a pointof the 25 days he missed because of his misfortune doesnothing for the image of legality it would give itself."Davis' testimony that no such complaint was made to him is, to besure, self-serving,but it is uncontradicted,and what is more, is givencorroborative weight by a written commendation from Swim (G C Exh6), to which added reference will be made laterindeed, the journey, like the evidence of the earlydepartures and alleged tardiness, is nothing but anafterthought makeweight for the Respondent's claim thatDavis was laid off for lawful cause. That view of thematter rests not only on the indicia that Swim and RobertWinkel lacked candor on significant subjects, including theimportantmatter of the date of the discharge; theflimsinessof the claim that early departures and tardinesswere factors in Davis' termination, and the fact that themanagement never complained to Davis about hisattendance record, but upon the hard evidence of a letterof commendation given Davis by Swim after the latter lefttheCompany's employ as servicemanager.The letter,dated December 12, 1968, and addressed "To Whom ItMay Concern," states that Swim had "found his (Davis')workmanshipgoodandaboveaverage";thathis"dependability and cooperation was excellent" ; that Swimwould "highly recommend him (Davis) as an excellentman in his field", and that should Swim become a servicemanager again he "would readily hire" Davis. Swim nowclaims that he gave Davis the letter "to help the man"and would "rehire him with reservations," but this, in myjudgment, is but another of Swim's afterthoughts, and inview of the lack of candor which marks so much of histestimony, 1 am unable to accord his qualification anyweight.The allegation of uncleanliness rests solely on subjectiveclaims of two interested witnesses, Swim and RobertWinkel, and what there is in the record of an objectivenature pertinent to the subject leads me to conclude thatthe claim is afterthought puff and exaggeration aimed,like the rest of the alleged "problems" with Davis, atcloaking his discharge with an aura of legality Swim'sletterof commendation, particularly his statement thatDavis'"dependabilityand cooperation was excellent",runsdirectlycounter to his portrayal of Davis asmaintaining a dirty work area in disregard of repeatedadmonitions to keep it clean, and of itself goes far toprecluderelianceonhisclaimthattheallegeduncleanliness played a role in the decision to terminateDavis. In addition, although Robert Winkel now professesdissatisfactionwith the allegedly unclean condition ofDavis'work area (and work clothes, a matter notmentioned by Swim in his testimony), he never saidanything about the subject to Davis on any of the dailyoccasions when he walked through the service shop in theentire period of Davis' employment. He claims now thathe "complained" to Swim, relying on him to look afterthematter. but this appears to me to be of a piece withthe self-exonerating claims of both Chester and RobertWinkel that they left the choice of the nominee for layoff'toSwim. I place no credence in the claim thatuncleanliness of Davis' work area was a consideration inhis terminationNor is there any objective evidence to support Swim'sgeneralizations to the effect that "prcdelivery" and other"light" work on new cars was not Davis' "cup of tea,"and that Cockerham was "more of a qualified mechanic"than Davis in such areas as automobile "tune up" andair-conditioning work, and in servicing carburetors. Theletter of commendation and the lack of candor that runsthrough major aspects of Swim's testimony strips thesegeneralizations of any value they might otherwise have,and I am unable to rely on them in assessing the motivefor Davis' termination.The real motivation is to be found in the evidence ofDavis' activity in organving the service shop employees,and in the timing of his termination in relation to the 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt of the Union's letter. Against the background ofDavis'organizationalactivity,and of the Company'sknowledge or belief that he had engaged in efforts toorganizeits service department employees, the fact thathis termination followed, without any prior warning tohim, on his very next workday after the Companyreceived the Unions' letter, and that the day chosen forthe purported layoff was contrary to the management'scustomary practice, warrants an inference that the lettertriggered the decision to terminate Davis, in the absenceof a credible explanation by the Respondent of its course.Such an explanation is lacking, granting the existenceof an economic justification for a force reduction of onemechanic in October. Swim's claim that he laid off Davison Friday, October 18, is untrue, and Robert Winkelequivocated about the day. The unnatural choice of thefollowingMonday is not explained. The alleged"problems" with Davis are afterthought props for theRespondent's claim of lawful motivation.16 And the veryfact that the Respondent has resorted to them bolsters aconclusion that itsmotive for the termination wasunlawful."Itisclear,moreover, thatDaviswasdischarged rather than temporarily laid off. Swim gaveDavisno reasonfor disregarding his seniority over othermechanics retained, brushing aside his protest with thecomment that he had "been all through this Saturday andthis is the way I have to do it." Significantly, althoughSwim now claims that Davis was "subject to rehiring ifbusiness picks up," toward the end of November, theRespondent hired a "general mechanic" named La Pointewho, like Davis, did "heavy duty" work.1eIn sum, the record, taken as a whole, leads me toconclude and I find, that the Company linked Davis'organizationalactivityamong its employees to theUnions' claim of representation and bargaining requestcontained in their letter of October 17, 1968, held himaccountable for the letter, and discharged him because ofit;and that by thus discharging him, the Companyviolated Section 8(a)(3) of the Act, and interfered with,restrained and coerced employees in the exercise of rightsguaranteed them by Section 7 of the Act, therebyviolating Section 8(a)(1) of the statute."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Company has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend below that the Company ceaseand desist from the unfair labor practices found, and takecertainaffirmativeactionsdesigned to effectuate thepolicies of the Act.In view of the nature of the unfair labor practicescommitted, I shall recommend an order below which willineffect require the Company to refrain in the futurefrom abridging any of the rights guaranteed employees bysaid Section 7.20Having found that the Company discriminatorilydischargedHomer Davis in violation of Section 8(a)(1)and (3) of the Act, I shall recommend that the Companyoffer him immediate and full reinstatement to his former,or a substantially equivalent, position," without prejudiceto his seniority and other rights and privileges, and makehim whole for any loss of pay he may have suffered byreason of the said discharge by payment to him of a sumof money equal to the amount of wages he would haveearned, but for his discharge, for the period between thedate of his discharge, as found above, and the date onwhich he is offered reinstatement, together with intereston said amount at the rate of 6 percent per annum; andthat the loss of pay and interest thereon be computed inaccordance with the formula and method prescribed bythe Board in F. W.Woolworth Company,90 NLRB 289andIsisPlumbing & Heating Co.,130NLRB 716, towhich the parties to this proceeding are expressly referred.CONCLUSIONS OF LAW"The Respondentadduced evidencethat in his written application for hissecond employmentby the Company in January 1968, Davis failed to listhis first employment in a spacereserved for thelistingof previousemployersThe omissionamounted to a misrepresentation,although itmay be notedthatRobertWinkelwas admittedly aware of the prioremploymentat the inceptionof the second,and communicated theinformationtoSwim.In any case, the misstatement some 10 monthsbefore the discharge obviously had no connectionwith it.Ihave taken themisrepresentation into account in evaluatingDavis' credibility,noting, also,inthatregard,thatthefactthatDavis'applicationcontainedamisstatement does not endow Swim,theWinkel brothers, and thejustificationoffered for Davis'termination withcredibility."ShattuckDennMining Co. v. N L R.B.,362 F.2d 466, 469 (C.A. 9),and cases cited."Without identifying him byname,Stafford testified that a "heavyduty"mechanic was hired about the beginningof December and workedfor abouta week.The mechanic, obviously, was La Pointe."The findingsof violation are in noway basedon evidenceadduced bythe General Counsel to the effectthat during the organizational campaignthe management expressed viewspurporting to refute "promises" made bythe Unionsto employees,and that theemployeeswould not benefit fromunion organizationSimilarly, I base no findings on evidencethat theCompany,duringthe period,posted a bulletin dealingwith solicitation ofemployees(or distribution of literature)in theservice areaThe recorddoes not precisely establish the contentsof thebulletin,and, in any case,its legality is not in issue.Upon the basis of the foregoing finding of fact, andupon the entire record in this proceeding, I make thefollowing conclusions of law:1.Winkel Motors, Inc. is, and has been at all materialtimes, an employer within the meaning of Section 2(2) ofthe Act.2.Each of the Unions is, , and has been at all materialtimes, a labor organization- within the meaning of Section2(5) of the Act.3.By discriminatorily dischargingHomer Davis, asfound above, the Company has engaged, and is engaging,inunfair labor practices within the meaning of Section8(a)(3) of the Act.""We believe that a discriminatory discharge of an employee because ofhis union affiliations goes to thevery heart of the Act."N L R.B vEntwistleManufacturingCo,120 F 2d 532, 536 (C A 4) See alsoMayDepartment Stores v.N L.R B ,326 U S 376;BethlehemSteel CompanyvN L.R B.120 F.2d 641 (C.A D.C )"In accordance with the Board's past interpretation, the expression"former, or a substantially equivalent,position"isintended to mean"former position wherever possible, but if such position is no longer inexistence, then to a substantially equivalent position."Chase NationalBankof theCityof New York,65 NLRB 827. WINKEL MOTORS, INC.4.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed them bySection 7 of the Act, as found above, the Company hasengaged, and is engaging, in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact, andconclusions of law, and upon the entire record in thisproceeding, I recommend that Winkel Motors, inc., itsofficers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Discouraging membership of any of its employees ineitherInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO. Local Lodge No. 801 orTeamsters,Chauffeurs,Warehousemen and Helpers,LocalUnionNo. 533, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, by dischargingany employee, or in any other manner discriminatingagainst any employee with respect to his hire, tenure ofemployment or any term or condition of employment.(b)Or in any other manner interfering with, restraining,or coercing employees in the exercise of any rightsguaranteed them by Section 7 of the said Act.2.Take the following affirmative actions which, Ifind,will effectuate the policies of the Act:(a)OfferHomerDavisimmediateandfullreinstatement to his former, or a substantially equivalent,position, without prejudice to his seniority and other rightsand privileges, as provided in section V. above, entitled"The Remedy," and make him whole according to theformula and method prescribed in said section V(b)Preserveuntilcompliancewithanyofferofreinstatement or baekpay made by the National LaborRelationsBoard in this proceeding is effectuated, andmake available to the said Board and its agents, uponrequest, forexaminationand copying. all payroll records,social security records, timecards and personnel records.which may be relevant to a determination of the amountofbackpay due, and to the reinstatement and relatedrights provided by such order.(c)NotifyHomer Davis if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act. as amended, after discharge from theArmed Forces.(d) Post at the Company's place of business in Reno,Nevada, including all places where notices to employeesare customarily posted, copies of the attached noticemarked "Appendix "Z= Copies of the said notice. to befurnished by the Regional Director for Region 20 of theNational Labor Relations Board, shall, after being dulysignedby an authorized representative of the Company,be posted by it immediately upon receipt thereof and bemaintainedby it for 60consecutivedays thereafter, insuch conspicuous placesReasonable steps shall be takenby the said Company to insure that said notices are notcovered, altered, or defaced by any other material."In the event that this Recommended Order is adopted by the NationalLabor Relations Board, the words "a Decision and Order"shallbesubstituted for the words"the Recommended Order of a Trial Examiner"633(e)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply therewith.13in the notice In the additional event that the Board's order is enforced bya decree of a Lnited States Court of Appeals, "a Decree of the UnitedStates Court of Appeals Enforcing an Order' shall_be substituted for thewords "a Decision and Order'"In the event that this Recommended Order is adopted by the Board,thisprovision shall be modified to read-"Notify thesaidRegionalDirector, in writing, within 10 days from the date of this Order,what stepsthe Respondent has taken to comply therewith "APPENDIXNOTICE ro ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, and ordered us to post thisnotice.The Act gives employees the following rightsTo engage in self-organization,To form, joinor assistany union,To bargain collectively through representatives oftheir own choice,To engage in activities together for the purpose ofcollectivebargainingorothermutualaidorprotection:To refrain from the exercise of any or all suchrights.WE WILL Nor discharge, lay off, or otherwisewithhold any work from any employee, because anyemployee has exercised any of such rights.WE WILL NOT in any other manner interfere with anyemployees' exercise of any of such rightsThe National Labor Relations Board has found that wediscriminatedagainstHomer Davis by discharging him,inviolation of the Act, because he engagedinunionactivity,and has ordered us to offer him fullreinstatementtohisformer,orasubstantiallyequivalent job, and to reimburse him for any loss of payhe may have suffered because of such discrimination.WE WILL offer Homer Davis such reinstatement, andreimburse him for his loss of pay, together with interestthereon, in accordance with the Board's order.WE WILL notify Homer Davis if presently serving inthe Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.DatedByWINKEL MOTORS, INC.(Employer)(Represtntative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this noticeor compliance with its provisions, they may communicateBuilding,450Golden Gale Avenue, Box 36047, Sandirectlywith the Board's Regional Office, 13050 FederalFrancisco, California 94102, Telephone 556-0335.